Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s amendments filed 20 December 2021. Claims 1-20 have been amended according to Applicant’s amendments. No claims have been cancelled or added. Accordingly claims 1-20 remain pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 September 2021, 10 November 2021 and 29 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 20th December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10592121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  Claim 13 appears to have grammatical issues. Examiner suggests amending the claim to read “the logic circuit is ready . Appropriate correction is required

Response to Arguments
Applicant’s arguments, see remarks page 9, filed 20 December 2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the 
However, Applicant’s argument with respect to claim 1 is not persuasive for the reasons that follow. It is noted that Applicant’s arguments regarding claim 1 are directed to limitations newly added via amendment. 
Regarding claim 1, Applicant has indicated the cited references do not appear to establish a prima facie case of obviousness with respect to the newly amended limitations of “a logic circuit that provides to a host an indication of the status of a PIM command and a result from the PIM command”. Examiner respectfully disagrees. 
Chang at paragraphs [0092] & [0093], discloses the memory device, or logic circuit, may send a response to the host informing of instruction completion, or in other words, a completion status of a PIM command and also discloses the memory device provides the result of performing the instruction sequence via an address of the stored end result. Accordingly, Chang appears to teach the newly amended limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Lea (US 2018/0239531, hereinafter Lea1).
Regarding claim 1, Chang discloses a memory system, comprising: a high-bandwidth memory (HBM) device (See Chang, fig 1 the HBM system comprises the base dies #102 and stacked memory dies #104); and
a logic circuit that receives a first command from a host device using a first interface and converts the first command to a first processing-in-memory (PIM) command that is sent using a second interface to the HBM device (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface);
wherein the logic circuit provides, to the host, an indication of a status of the first PIM command (See Chang, [0092] & [0093], disclosing the memory device may send a response to the host informing of instruction completion); and
wherein the logic circuit provides, to the host, a result of the first command (See Chang, [0092] & [0093], disclosing the memory device providing the result of performing the instruction sequence via an address of the stored end result). 
Chang does not disclose the first PIM command having a non-deterministic characteristic.
However, Lea1 teaches a PIM command having a non-deterministic latency characteristic (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea1 as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea1, [0039]).

Regarding claim 2, Chang in view of Lea1 disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108, and [0074], disclosing the interface includes control and data buses),
wherein the first command is received by the logic circuit using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102), and
wherein a first command packet corresponding to the first command is received by the logic circuit using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 3, Chang in view of Lea1 disclosed the memory system of claim 2 as described hereinabove. Lea1 further discloses a transaction bus coupled between the logic circuit and the host device (See Lea1, Fig. 1A, disclosing sideband interface 157 and [0020], and [0021], disclosing sideband channel 157 may be used for “providing a number of corresponding bit vector operations to the memory device 120” and “the composite operation commands may be transferred from the control logic 131 to the memory device 120”),
wherein the logic circuit sends the indication to the host device using the transaction bus based on an operation of the first PIM command (See Lea1, [0020], [0021] & [0026], disclosing the sideband interface 157 for handling PIM commands via bit vector and composite operation commands and “generate status information, which my transferred to or from host 111, for example via the side band channel 157”).

Regarding claim 4, Chang in view of Lea1 disclosed the memory system of claim 3 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device using the command/address based on the HBM system being ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses, and [0100], disclosing the data bus can also transfer status), and
wherein a response corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B, and [0100], disclosing use of the data bus to transfer the address of Z back to the host).

Regarding claim 5, Chang in view of Lea1 disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses),
wherein the first command is received by the logic circuit from the host device using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses).
wherein a first command packet corresponding to the first command is received by the logic circuit from the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Lea1 further discloses the system further comprises a transaction bus between the logic circuit and the host device and wherein the logic circuit sends an indication to the host device over the transaction bus when the first PIM command has completed (See Lea1, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host including PIM commands).

Regarding claim 6, Chang in view of Lea1 disclosed the memory system of claim 1 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device using the first interface and converts the second command to a second PIM command that is sent using the second interface to the HBM device (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM 

Regarding claim 7, Chang in view of Lea1 disclosed the memory system of claim 6 as described hereinabove. Chang further discloses wherein based on the second command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2017/0255390, hereinafter Chang) in view of Lea (US 2018/0239531, hereinafter Lea1), further in view of Lea (US 2019/0065110, hereinafter Lea2).

Regarding claim 8, Chang discloses a logic circuit comprising: a first interface coupled to a command/address bus and a data bus (See Chang, Fig. 1, disclosing the HBM system comprises the base dies #102 and stacked memory dies #104 and interface 108, and [0074], disclosing the interface includes control and data buses);
a second interface (See Chang Fig. 1, disclosing base die 102 coupled to stacked memory dies 104 creating a second interface); and
the logic circuit receiving a first command from a host device through the first interface and converting the first command to a first processing-in-memory (PIM) command that is sent to a high-bandwidth memory (HBM) device using the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 
Chang does not disclose a third interface coupled to a transaction bus, the first PIM command having a non-deterministic characteristic, and the logic circuit further sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command.
However, Lea1 discloses a third interface coupled to a transaction bus, the first PIM command having a non-deterministic characteristic (See Lea1, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays) and the logic circuit further sending an indication of a status to the host device using the third interface (See Lea1, [0043], disclosing “status and exception information may be provided from the controller 140 on the memory device 120 to a channel controller 143, for example, through an out –of-band bus 157, which in turn may be provided from the host channel controller 143 to the host 110”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea1 as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea1, [0039]).
Neither Chang nor Lea1 discloses sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command.
However, Lea2 discloses sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command (See Lea2, [0026] and [0029], disclosing timing circuitry 133 providing timing and status information to coordinate performance of logical operations, or a first PIM command, provided from the controller to the host via high speed interface including a sideband channel 157, or third interface).
Chang, Lea1 and Lea2 are analogous art as they are each directed to processing in memory capable memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the processing in memory system of Chang and Lea1 with the status update of Lea2 as it allows for the conflict free access to the memory arrays thereby improving PIM execution performance (See Lea2, [0026], disclosing the circuitry providing timing and status information to coordinate performance of PIM commands and provide conflict free access to the arrays).

Regarding claim 9, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit of claim 8 as described hereinabove. Chang further discloses wherein a first command packet corresponding to the first command is received by the logic circuit from the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 includes control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).
Lea1 further discloses wherein based on the first command received from the host device, the logic circuit is ready to receive another command from the host device based on a non-deterministic characteristic (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays).

Regarding claim 10, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit system of claim 9 as described hereinabove. Chang further discloses wherein based on the first command a second command is received by the logic circuit from the host device using the command/address bus (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099), and
wherein an output corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 is a response link having control and data buses, and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 11, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit of claim 10 as described hereinabove. Chang further discloses wherein the logic circuit further receives a third command from the host device using the first interface and converts the third command to a second PIM command that is sent to the HBM device using the second interface (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface),
the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which 

Regarding claim 12, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit of claim 11 as described hereinabove. Chang further discloses wherein based on the third command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], disclosing DRAM commands which may be interpreted and which include PRECHARGE, and where ordinarily DRAM memory are organized into banks).

Regarding claim 13, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit of claim 12 as described hereinabove. Chang further discloses wherein the logic circuit receives a fourth command from the host device (See Chang, fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands at [0099]), and
wherein based on the fourth command received by the logic circuit from the host device, logic circuit is ready for the host device to receive another command from the host device based on a deterministic characteristic (See Chang, [0098], where in the case of the fourth command being a normal DRAM command, the received command may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 14, Chang in view of Lea1, further in view of Lea2 disclosed the logic circuit of claim 13 as described hereinabove. Chang further discloses wherein the fourth command is received using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection and
wherein a fourth command packet corresponding to the fourth command is received using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 15, Chang discloses a system, comprising:
a high-bandwidth memory (HBM) device that includes processing-in-memory (PIM) functionality (See Chang, fig 1 disclosing a HBM system comprising the base dies #102 and stacked memory dies #104, and [0099] receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands); and
a logic circuit comprising a first interface, a second interface, the logic circuit receiving a first command from a host device using the first interface and converting the first command to a first processing-in-memory (PIM) command that is sent to an HBM device through the second interface (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface). 
Chang does not disclose a third interface coupled to a transaction bus, the first PIM command having a non-deterministic latency for completion, and the logic circuit further sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command.
However, Lea1 discloses a third interface coupled to a transaction bus (See Lea1, Fig. 1A status bus 157 and [0043], disclosing out-of-band status bus used for providing status and exception the first PIM command having a non-deterministic latency for completion (See Lea1, [0019], disclosing PIM command performance having variable latency due to memory access times which are influenced by number of memory cells per compute, length of digit line connecting memory cells, and [0110], disclosing completion of certain compute result may take an unknown time as results may need to be temporarily stored until the performance of the sequential plurality of operations is completed in order to compute the results of the last sequential plurality of operations, and [0120], disclosing execution of a PIM command as non-deterministic because movement of data to certain preferred memory arrays happen to be unavailable and a less preferable array will be used, i.e. arrays with short or long lines having different performance, and subject to different delays)
and the logic circuit further sending an indication of a status to the host device using the third interface (See Lea1, [0043], disclosing “status and exception information may be provided from the controller 140 on the memory device 120 to a channel controller 143, for example, through an out –of-band bus 157, which in turn may be provided from the host channel controller 143 to the host 110”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the HBM system of Chang with the non-deterministic in-memory operation system of Lea1 as the PIM commands allow for data to be accessed and used in less time and less power increasing system efficiency (See Lea1, [0039]).
Neither Chang nor Lea1 discloses sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command.
However, Lea2 discloses sending an indication of a status of the first PIM command to the host device using the third interface based on an operation of the first PIM command (See Lea2, [0026] and [0029], disclosing timing circuitry 133 providing timing and status information to coordinate performance of logical operations, or a first PIM command, provided from the controller to the host via high speed interface including a sideband channel 157, or third interface).
Chang, Lea1 and Lea2 are analogous art as they are each directed to processing in memory capable memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the processing in memory system of Chang and Lea1 with the status update of Lea2 as it allows for the conflict free access to the memory arrays 


Regarding claim 16, Chang in view of Lea1, further in view of Lea2 disclosed the system of claim 15 as described hereinabove. Chang further discloses wherein the first interface comprises a command/address bus and a data bus, wherein the first command is received by the logic circuit using the command/address bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a first command packet corresponding to the first command is received by the logic circuit using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses and [0075], [0077], disclosing packets received from host to the device including data, as in fig. 5B).

Regarding claim 17, Chang in view of Lea1, further in view of Lea2 disclosed the system of claim 16 as described hereinabove. Lea1 further discloses wherein the logic circuit sends the indication to the host device using the transaction bus based on an operation of the first PIM command (See Lea1, Fig. 1A and [0043], disclosing out-of-band status bus used for providing status and exception information from controller to host).

Regarding claim 18, Chang in view of Lea1, further in view of Lea2 disclosed the system of claim 17 as described hereinabove. Chang further discloses wherein a second command is received by the logic circuit from the host device using the command/address bus based on the ystem being ready to receive another command from the host device (See Chang, Fig. 1, disclosing interface 108 as the only connection between host 110 and base die 102, [0074], disclosing interface 108 having control and data buses), and
wherein a response corresponding to the second command is output from the logic circuit to the host device using the data bus (See Chang, Fig. 1, disclosing interface 108 as the only connection 

Regarding claim 19, Chang in view of Lea1, further in view of Lea2 disclosed the system of claim 15 as described hereinabove. Chang further discloses wherein the logic circuit further receives a second command from the host device using the first interface and converts the second command to a second PIM command that is sent using the second interface to the HBM device (See Chang, figs 1 and 2 and paragraph 0051 disclosing base die 102 and fig. 7, #700; para 0028, receiving traditional commands and interpreting the traditional commands as compute logic commands considered as PIM commands (paras 0099); wherein the interpreting the traditional commands as the compute logic commands includes repurposing as PIM instructions; and the repurposing the traditional commands is considered as converting the traditional commands into PIM commands  (0101), and the base die #102 communicates with the stacked memory dies #104 to perform the compute logic (para 0051) using PIM instructions above; and that indicates the base die #102 is sending the PIM instructions to the  stacked memory dies #104 via the second interface), the second PIM command having a deterministic characteristic (See Chang, [0098], disclosing received commands may be interpreted to be a PIM command and computational resulting in non-deterministic latency or traditional “normal” DRAM commands which are deterministic and as defined in Applicant’s specification at [0029] as relatively regular data storage and simple PIM operations in which the host device 101 does not wait for a result, or in other words, normal DRAM operations).

Regarding claim 20, Chang in view of Lea1, further in view of Lea2 disclosed the system of claim 19 as described hereinabove. Chang further discloses wherein based on the second command received from the host device, the logic circuit controls the HBM device to pre-charge at least one selected bank in a channel of the HBM device (See Chang, [0098], where in the case of the second command being an ordinary DRAM command, DRAM commands may be interpreted and which 

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137